Citation Nr: 9933695	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  99-06 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury of the hands.

2.  Entitlement to service connection for peripheral 
neuropathy of the hands and feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his son




ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.  He was a prisoner of war of the German 
Government from September 1943 to June 1945.  

This appeal arises from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that denied claims for service 
connection for numbness of the feet, fingertips, and leg, for 
frostbite of the hands, and for a left foot condition apart 
from frostbite residuals, inter alia.  The veteran has 
essentially appealed for entitlement to service connection 
for residuals of cold injury of the hands and for service 
connection for peripheral neuropathy of the hands and feet.

The issue of entitlement to service connection for peripheral 
neuropathy of the hands and feet will be addressed in the 
remand portion of the decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the service connection claim has been obtained.

2.  The veteran served in combat.

3.  A diagnosis of residual cold injury to hands and feet 
with numbness and pain from weight of bedclothes and cold 
sensitivity has been given.

4.  The current hand conditions are consistent with the 
veteran's report of a cold injury or injuries during active 
service.

5.  No clear and convincing evidence to rebut the presumption 
of service connection for residuals of cold injuries of the 
hands has been submitted.


CONCLUSION OF LAW

Residuals of cold injuries of the hands were incurred in 
active service.  38 U.S.C.A. §§ 1110, 1111, 1137, 1154, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service department records indicate that he 
served in the infantry and was captured by the German 
Government in Italy in 1943.  Thus, the Board finds that he 
served in combat.  Moreover, as a combat veteran and former 
prisoner of war, his testimony of cold injuries of his hands 
during incarceration by the German Government for two winters 
is credible, satisfactory and not inconsistent with the 
circumstances, conditions, or hardships of his combat 
service.  Therefore, his testimony of such injuries is 
accepted in the absence of any service medical records of 
treatment for such injuries.  The veteran has submitted 
medical evidence tending to relate present symptoms (numbness 
and pain of the hands) to residuals of cold injury during 
active service, thus providing a plausible basis for the 
claim.  Therefore, the Board finds that the claim for service 
connection for residuals of cold injuries of the hands is 
well grounded.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304 
(d), (e) (1999); Arms v. West, 12 Vet. App. 188, 199 (1999). 

However, the establishment of a plausible claim does not 
dispose of the issue.  The Board must review the claim on its 
merits and account for the evidence that it finds to be 
persuasive and unpersuasive and provide reasoned analysis for 
rejecting evidence submitted by or on behalf of the claimant.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518 (1996), 
citing Gilbert, at 54.  The Board finds that all relevant 
evidence for equitable disposition of the claim for service 
connection for residuals of cold injury of the hands has been 
obtained to the extent possible and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  See 38 U.S.C.A. § 5107(a) (West 1991).

I.  Factual Background

The veteran's service medical records reflect that he was 
sound at the time of his induction examination.  These 
records also show that in June 1945, when he was repatriated 
from the German Government, he was immediately hospitalized 
as a litter patient and given an examination.  The examiner 
reported signs of malnutrition and acute cellulitis of the 
left 4th and 5th toes, moderately severe, cause undetermined.  
The veteran reported that the cellulitis began spontaneously 
in January 1944 while he was a prisoner of war.

In a November 1946 RO rating decision, service connection was 
established for residuals of bilateral trench feet.

During a June 1954 VA examination, the veteran reported that 
during captivity his feet were cold and became cracked.  
Since active service, he noticed that his feet became cold 
and blue in the winter and hot and sweaty with cracking and 
painful fissuring in the summer.  Since captivity, he also 
had had hyperhidrosis (excessive sweating) of the hands.  At 
that time, an examiner felt that the veteran had chronic 
epidermophytosis with hyperhidrosis of the feet with 
hyperhidrosis of the hands as well.  The examiner opined that 
the symptoms were not caused by residuals of trench foot but 
were common among those having either thyrotoxicosis or 
neurocirculatory asthenia.  

A May 1987 VA report notes that the veteran might have had 
adult onset sporadic Charcot-Marie-Tooth (CMT) disease, which 
was neuropathic in nature.  Another May 1987 VA clinical 
report notes possible CMT disease with a complaint of a bump 
on the hand.  The examiner noted some wasting of the 
intrinsic hand muscles.  

A May 1987 VA neurology examination report notes that the 
veteran reported a 10-year history of progressive leg 
weakness and difficulty walking.  He reported trench foot 
during captivity and chronic itching and burning in the feet 
since that time.  He also ascribed mild sensory loss of the 
feet to cold injuries suffered as a prisoner of war.  The 
impression was late onset CMT disease.  The examiner felt 
that the neuropathy signs resulted from CMT.

In a June 1989 decision, the Board found that the residuals 
of service-connected trench foot consisted of complaints of 
pain and burning sensations in the feet.  

During an April 1998 VA cold injury protocol examination, the 
veteran reported that he suffered cold hands and feet during 
the winter months of captivity.  He reported harsh conditions 
during captivity and a left foot infection that caused a 
streak from the left leg up to the groin.  He recalled that 
his feet peeled during captivity and a German doctor thought 
that the left leg should be amputated.  He currently 
complained of itching feet and foot and hand numbness.  The 
examiner found thickened toenails and a bunion on the right 
foot and also noted arthritis of the hands with Heberden's 
nodes and arthritic changes of the ankles and feet.  
Bilateral foot drop was noted for which the veteran wore leg 
braces.  Atrophy of the muscles of the feet, calves, and 
hands was noted.  Thickness of the great toenails and 
fingernails with use of Mycelex was noted.  The veteran's 
peripheral reflexes were reduced and he complained of pain, 
numbness, and tingling in the extremities.  Sensation to 
pinprick and touch was reduced, as was motor strength in the 
extremities.  Peripheral pulses in the feet were greatly 
reduced.  The diagnosis was residual cold injury to hands and 
feet with numbness and pain from weight of bedclothes and 
cold sensitivity.  X-rays showed arthritis of the hands and 
feet.  

In May 1999, the veteran testified before the undersigned 
member of the Board that he spent two winters surviving as a 
prisoner of war without heat, blankets, or a coat.  He slept 
on the bare ground.  He testified that he has had chronic 
numbness in his hands for years.  

II.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must show that it resulted from disease or 
injury incurred in or aggravated by active service.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  

The veteran has alleged that he sustained cold injuries to 
his hands during incarceration as a prisoner of war.  In the 
case of a combat veteran who alleges that a disease or injury 
is service-connected, the burden of proof is lightened by 
38 U.S.C.A. § 1154(b).  That statute sets forth a three-step 
analysis.  First, it must be determined whether there is 
satisfactory, lay or other evidence of service incurrence or 
aggravation of such injury or disease.  Second, it must be 
determined whether the evidence is consistent with the 
circumstances, conditions, or hardships of such service.  If 
these two inquiries are met, the Secretary shall accept the 
veteran's evidence as sufficient proof of service connection, 
even if no official record of such incurrence exists.  If 
both of these inquiries are satisfied, a factual presumption 
arises that the alleged injury or disease is service-
connected.  Third, it must be determined whether the 
Government has met its burden of rebutting the presumption of 
service connection by "clear and convincing evidence to the 
contrary."  Collette v. Brown, 82 F.3d 389 (1996).  

The Board finds that because the veteran is a combat veteran 
and in light of the medical evidence of record, his 
assertions are sufficient to establish that he received cold 
injuries to the hands, even though no official record of such 
injury exists.  See 38 U.S.C.A. § 1154(b); Collette v. Brown, 
82 F.3d 389 (1996).  The Board notes that immediately after 
repatriation, the veteran complained only of a left foot 
condition, however, in recent years, he also reported cold 
injuries to his hands during captivity.  The Board finds that 
this testimony is consistent with the circumstances, 
conditions, or hardships of such service and there is no 
clear and convincing evidence to the contrary.  The Board 
notes that a VA physician has attributed current symptoms of 
numbness of the hands to a previous cold injury.  Inasmuch as 
this medical opinion is somewhat favorable to the claim and 
there is no contrary evidence or evidence that tends to show 
that the nexus opinion is not competent, the Board finds that 
the evidence favors the claim for service connection for 
residuals of cold injuries of the hands.  

In an alternative legal analysis, the Board notes that 
organic residuals of frostbite are always subject to 
presumptive service connection in former prisoners of war if 
it is determined that the veteran was interred in climatic 
conditions consistent with the occurrence of frostbite.  
38 C.F.R. § 3.309(c).  Because the veteran was interred at a 
northern latitude (Germany) during two winters, the Board 
finds that the climatic conditions were consistent with 
frostbite.  Therefore, organic residuals of frostbite, 
whenever they appear, are presumptively service-connected.

Under either analysis above, service connection must be 
granted.


ORDER

The claim for service connection for residuals of cold 
injuries to the hands is granted.


REMAND

At the outset, the Board notes that peripheral neuropathy, 
except where directly related to infectious causes, is 
subject to presumptive service connection in former prisoners 
of war if at any time after separation the diseases is 
manifested to a degree of 10 percent or more.  38 C.F.R. 
§§ 3.307(a), 3.309(c) (1999).  The veteran was a prisoner of 
war.  The claims file suggests that he might have peripheral 
neuropathy.  Thus the claim for service connection is 
plausible and well grounded.  The submission of a well-
grounded claim triggers VA's duty to assist the veteran in 
developing facts in support of his claim.  See 38 U.S.C.A. 
§ 5107(a).  

Of record is a VA confidential MAS health summary dated April 
7, 1998.  According to this summary sheet, the veteran had 13 
current health problems.  Among the listed 13 health problems 
is "IDIO PERIPH NEURPTHY NOS" [sic].  After that notation, 
the date "March 24, 1997" and "Chung" appear.

The claims file also indicates that the RO received recent VA 
outpatient treatment reports including a summary report 
titled "Occupational Therapy Phys-Dys Outpatient Treatment 
Summ."  The summary is dated April 9. 1997, and notes, inter 
alia, that the veteran had been seen by a Dr. Chung on March 
24, 1997.

Taken together, these two documents indicate to the Board 
that there is an additional VA treatment report dated in 
March 1997 showing treatment for, or possibly a diagnosis of, 
peripheral neuropathy.  Because a well-grounded claim has 
been submitted, the Board must attempt to obtain relevant 
evidence, including the March 24, 1997 VA report.  

Therefore, the Board must remand this issue to the RO for the 
following actions:

1.  The RO should attempt to obtain any 
relevant treatment reports not already 
associated with the claims folder.  The 
RO should specifically search for the 
March 24, 1997 VA treatment report.  If 
any search yields negative results, that 
fact should be clearly noted in the 
claims file. 

2.  If any such record showing a 
diagnosis or treatment of peripheral 
neuropathy is located, then the claims 
folder must be returned to the examiner 
who provided the April 1998 VA cold 
injury protocol examination.  If that 
examiner is not available, a qualified 
substitute may be used.  The examiner is 
asked to review the claims file and note 
such review in her report.  The examiner 
is asked to prepare an addendum 
expressing an opinion as to whether any 
current symptom represents peripheral 
neuropathy of the hands and/or feet.  The 
veteran may be reexamined for this 
purpose if necessary.

3.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that the above 
mentioned development has been completed 
in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action should be 
undertaken.  See 38 C.F.R. § 4.2 (1998).

4.  The RO should then reconsider the 
veteran's claim for service connection 
for peripheral neuropathy of the hands 
and feet.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
should be given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board if otherwise in 
order.  

The purpose of this REMAND is to accomplish additional 
development of the record.  The Board expresses no opinion as 
to any outcome.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 

